DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Allowable Subject Matter
Claims 1, 6-9, 11-13 and 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, an output voltage regulator coupled to the control circuitry for receiving a feedback voltage (VFB); and a resistor network for modifying the adjustment voltage (VADJ) coupled to and between the control circuitry and the output voltage regulator, wherein the output voltage regulator is configured to provide  the output voltage (VOUT) based on the feedback voltage (VFB), and wherein the feedback voltage (VFB) is based on the adjustment voltage (VADJ) as modified by the resistor network. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 1 recites, inter alia, modifying, by a resistor network coupled to and between the control circuitry and the output voltage regulator, the adjustment voltage (VADJ); and providing, by the output voltage regulator, the output voltage (VOUT) of the wirelessly chargeable energy storage apparatus based on the feedback voltage (VFB), wherein the feedback voltage (VFB) is based on the adjustment voltage (VADJ The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 18 recites, inter alia, control circuitry operable to: receive a voltage of one or more energy storage devices of a wirelessly chargeable energy storage apparatus; determine an internal state of the wirelessly chargeable energy storage apparatus; and responsively induce an adjustment voltage (VADJ) based on the internal state; an output voltage regulator coupled to the control circuitry, and operable to: induce a power supply feedback voltage (VFB); and induce an output voltage (VOUT) of the wirelessly chargeable energy storage apparatus based on the adjustment voltage (VADJ); and a resistor network coupled to and between the control circuitry and the output voltage regulator, and operable to adjust the output voltage (VOUT) based on the power supply feedback voltage (VFB) and the adjustment voltage (VADJ).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859